        Case 8:19-bk-13584-TA Doc 26 Filed 09/19/19 Entered 09/19/19 21:31:19                          Desc
                            Imaged Certificate of Notice Page 1 of 4
                                      United States Bankruptcy Court
                                     Central District of California
In re:                                                                                  Case No. 19-13584-TA
Coastal International, Inc.                                                             Chapter 11
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0973-8           User: cbeezerC               Page 1 of 2                    Date Rcvd: Sep 17, 2019
                               Form ID: 309F                Total Noticed: 85


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 19, 2019.
db             +Coastal International, Inc.,     2832 B Walnut Avenue,     Tustin, CA 92780-7002
aty            +Leib M Lerner,    Alston & Bird LLP,     333 S Hope St 16th Fl,    Los Angeles, CA 90071-1410
aty            +Reem J Bello,    Weiland Golden Goodrich LLP,     650 Town Center Drive, Suite 600,
                 Costa Mesa, CA 92626-7121
39804405       +Aglira, Ray,    11815 SW Grapefruit Court,     Palm City, FL 34990-5806
39804406       +American Express Corp. Svcs.,     Attn: US Payment FL,     1801 NW 66th Ave,    Suite 103A,
                 Fort Lauderdale, FL 33313-4571
39804408        Anthem Blue Cross,    PO Box 51011,     Los Angeles, CA 90051-5311
39804410       +Barge, Steve,    910 Severn Avenue,     Edgewater, MD 21037-3931
39804411       +Blacksher, Fred,    2421 Fothill Blvd., #25G,     La Verne, CA 91750-3061
39804412        Boone, Mike,    4065 Lavergne,    Antioch, TN 37013
39804413       +Broyles, Rick,    1906 Dahlia Circle,     Nashville, TN 37210-2305
39804414        CA State Board of Equalization,     PO Box 942879,     Sacramento, CA 94279-3535
39804415       +Campoli, Jeff,    23 Pearl Street,     Bloomingdale, NJ 07403-1634
39804416       +Chadwick, John,    524 Greenbriar Place,     Boulder City, NV 89005-1106
39804417        Chicago Regional Council of Carpenters,      12 East Erie Street,    Chicago, IL 60611-2796
39804418       +Cowperthwait, Shelley,     6802 Bayberry Creek,    Las Vegas, NV 89130-4999
39804419       +Cowperthwait, Sheridan,     6802 Bayberry Creek,     Las Vegas, NV 89130-4999
39804420       +DC Treasurer,    Office of Tax & Revenue,     PO Box 419,    Washington, DC 20044-0419
39804421        Donald Burns,    Helanco,    PO Box 481,    Gotha, FL 34734-0481
39804422       +Enterpise Leasing, Inc.,     600 Corporate Park Drive,     Saint Louis, MO 63105-4211
39804423       +Falco, John Taggart,    324 Qukll Lane,     Matthews, NC 28105-5608
39804426       +Fugaro, Joe,    775 Timber Ives Drive,     Dacula, GA 30019-4836
39804428       +Global Experience Specialist,     c/o David Emerzian,     McCORMICK, BARSTOW, SHEPPARD, WAYTE,
                 7647 N. Fresno Street,     Fresno, CA 93720-2578
39804429       +Gordan, Christina,    181 La Perdiz Court,     San Rafael, CA 94903-4523
39804430       +Gorman, Michael,    11 Jeffrey Lane,     Hightstown, NJ 08520-1703
39804431       +Green, Bruce,    16510 Arnold Drive,     Sonoma, CA 95476-3252
39804432       +Green, Elizabeth,    16510 Arnold Drive,     Sonoma, CA 95476-3252
39804434       +HTC Realty,    119 James Drive,    Ringwood, NJ 07456-2730
39804433       +Heinze, Lothar,    1001 Bridgeway PMB,     654 Sausalito,    Sausalito, CA 94965-2331
39804436       +Jack Lin,    19551 Sierra Canon,    Irvine, CA 92603-3802
39804437       +Jodoin, Ryann,    33 Woodside,    West Milford, NJ 07480-4246
39804438       +Johnson, Amy,    543 Wisteria Way,     San Rafael, CA 94903-2425
39804439       +Kennedy, Liz,    PO Box 27998,    Anaheim, CA 92809-0133
39804440        Kennedy, Nina,    PO Box 27998,    Anaheim, CA 92809-0133
39804441        Laborers Trust Fund for Northern CA,      PO Box 882913,    San Francisco, CA 94188-2913
39804442       +Latham, Scott,    2500 Hawk Creek,     Cumming, GA 30041-8604
39804443       +Lau, Helen,    1922 22nd Avenue,,    San Francisco, CA 94116-1209
39804444       +Leib M. Lerner, Esq.,     ALSTON & BIRD,    333 South Hope Street,     16th Floor,
                 Los Angeles, CA 90071-1410
39804445       +Lopez, Jesus,    4585 San Juan Avenue,     Fremont, CA 94536-5544
39804446        Louisiana Dept. of Revenue (Income),      PO Box 751,    Baton Rouge, LA 70821-0751
39804447       +Macaulay, Stuart,    432 W. Lakeshore Drive,     Clermont, FL 34711-3332
39804448       +Madison Marquette,    Three Harbor Drive, Suite 112,      Sausalito, CA 94965-1491
39804449        Maryland S&U Tax Return/Comptroller,      PO Box 17405,    Baltimore, MD 21297-1405
39804450       +Mata, Deb,    38 Red Hill Circle,    Belvedere Tiburon, CA 94920-1700
39804451       +Michelis, Eric,    8519 N. Atlantic Avenue,      Cape Canaveral, FL 32920-3503
39804452        Michigan Dept of Treasury S&U,     Department 78172,     PO Box 78000,    Detroit, MI 48278-0172
39804455        New Jersey Division of Taxation,     PO Box 644,     Trenton, NJ 08646-0644
39804457        New York State Dept. of Taxation,      PO Box 15172,    Albany, NY 12212-5172
39804458        Northern California Carpenters Fund,      PO Box 882134,    San Francisco, CA 94188-2134
39804459       +One/Three Harbor Investors, LLC,     c/o PM Realty Group,     1000 Main Street, Suite 2400,
                 Houston, TX 77002-6359
39804460        Penske Truck Leasing,     PO Box 7429,    Pasadena, CA 91109-7429
39804462        Pitney Bowes Global Financial,     PO Box 371887,     Pittsburgh, PA 15250-7887
39804463       +Randall, Dee,    38 Red Hill Circle,     Belvedere Tiburon, CA 94920-1700
39804464       +Rebecky, Melissa,    76 Colonial Road,     Wayne, NJ 07470-2524
39804465       +Rebecky, Rich,    76 Colonial Road,     Wayne, NJ 07470-2524
39804466       +Rebecky, Samantha,    76 Colonial Road,     Wayne, NJ 07470-2524
39804467       +Rieth, Joey,    412 Heritage Avenue,     Gretna, LA 70056-4067
39804468        Shell Fleet Plus- WEX BANK,     PO Box 4337,    Carol Stream, IL 60197-4337
39804469       +Sign Pictorial Display Industry Allied,      PO Box 45186,    San Francisco, CA 94145-0186
39804470       +Sokol, Scott,    25601 Elm Banki Drive,     Laguna Hills, CA 92653-7515
39804471       +Sotir, Rich,    238 E. Kenilworth,     Villa Park, IL 60181-2637
39804472       +Spangler, Kathleen,    554 16th Avenue,     San Francisco, CA 94118-3509
39804473       +Steven Waterman, Esq.,     Dorsey & Whitney LLP,     111 S. Main Street, Suite 2100,
                 Salt Lake City, UT 84111-2891
39804474        Tam, Terrance,    434 Dorado Terrace,     San Francisco, CA 94112
39804475        Teamsters Local 631 Security Fund,      PO Box 844552,    Los Angeles, CA 90084-4552
39804476       +Tennesseee Dept of Revenue S&U Tax,      Andrew Jackson State Office Bldg,     500 Deadrick St,
                 Nashville, TN 37242-0001
39804478        Trust Fund Office Local Union 831 STD,      PO Box 513435,    Los Angeles, CA 90051-3435
39804479       +Urstadt Biddle Properties, Inc.,     321 Railroad Avenue,     Greenwich, CT 06830-6391
         Case 8:19-bk-13584-TA Doc 26 Filed 09/19/19 Entered 09/19/19 21:31:19                                               Desc
                             Imaged Certificate of Notice Page 2 of 4


District/off: 0973-8                  User: cbeezerC                     Page 2 of 2                          Date Rcvd: Sep 17, 2019
                                      Form ID: 309F                      Total Noticed: 85


39804480              Western Conference of Teamsters,   2323 Eastlake Avenue East,   Seattle, WA 98102-3393
39804481             +Willwork Global Event Services,   23 Norfolk Avenue,   Suite A,   South Easton, MA 02375-1187
39804482             +Wood, Rick,   512 Kirkpatrick,   Ennis, TX 75119-0339

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jgolden@wgllp.com Sep 18 2019 04:05:10       Jeffrey I Golden,
                 Weiland Golden Goodrich LLP,    650 Town Center Dr Ste 600,    Costa Mesa, CA 92626
smg             EDI: EDD.COM Sep 18 2019 07:48:00      Employment Development Dept.,     Bankruptcy Group MIC 92E,
                 P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Sep 18 2019 07:48:00      Franchise Tax Board,     Bankruptcy Section MS: A-340,
                 P.O. Box 2952,    Sacramento, CA 95812-2952
smg             EDI: IRS.COM Sep 18 2019 07:48:00      Internal Revenue Service,     PO Box 7346,
                 Philadelphia, PA 19101-7346
smg            +E-mail/Text: LAROBankruptcy@SEC.gov Sep 18 2019 04:06:41       Securities & Exchange Commission,
                 444 South Flower St., Suite 900,    Los Angeles, CA 90071-2934
39804407       +E-mail/Text: arlegal@amtrustgroup.com Sep 18 2019 04:07:04       AmTrust North America,
                 Attn: Accounts Receivable,    800 Superior Ave. E,    21st Floor,    Cleveland, OH 44114-2613
39804409        EDI: AZDEPREV.COM Sep 18 2019 07:48:00       Arizona Dept. of Revenue,    PO Box 29010,
                 Phoenix, AZ 85038-9010
39804424       +EDI: FLDEPREV.COM Sep 18 2019 07:48:00       Florida Dept of Revenue,    2450 Shumard Oak Blvd.,
                 Tallahassee, FL 32399-7022
39804425       +EDI: CALTAX.COM Sep 18 2019 07:48:00      Franchise Tax Board,     P.O. Box 2952,
                 Sacramento, CA 95812-2952
39804427        EDI: GADEPTOFREV.COM Sep 18 2019 07:48:00       Georgia Department of Revenue,     PO Box 740397,
                 Atlanta, GA 30370
39804435        E-mail/Text: rev.bankruptcy@illinois.gov Sep 18 2019 04:06:40        Illinois Dept. of Revenue,
                 PO Box 19045,    Springfield, IL 62794-9045
39804453        EDI: MINNDEPREV.COM Sep 18 2019 07:48:00       Minnesota Dept of Revenue S&U,     PO Box 64622,
                 Saint Paul, MN 55164-0622
39804454       +E-mail/Text: ecfnotices@dor.mo.gov Sep 18 2019 04:06:13       Missouri Dept of Revenue,
                 Harry S. Truman State Office Building,    301 West High Street,     Jefferson City, MO 65101-1517
39804456       +EDI: NMTRD.COM Sep 18 2019 07:48:00      New Mexico Taxation & Revenue Dept,
                 1100 South St. Francis Drive,    Santa Fe, NM 87505-4147
39804477       +E-mail/Text: legal@tabbank.com Sep 18 2019 04:06:15       Transportation Alliance Bank Inc.,
                 dba TAB Bank,    4185 Harrison Blvd., Suite 200,    Ogden, UT 84403-6400
                                                                                               TOTAL: 15

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
39804461*         Penske Truck Leasing,   PO Box 7429,   Pasadena, CA 91109-7429
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 19, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 17, 2019 at the address(es) listed below:
              Jeffrey I Golden    on behalf of Debtor    Coastal International, Inc. jgolden@wgllp.com,
               kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
              Leib M Lerner    on behalf of Debtor    Coastal International, Inc. leib.lerner@alston.com,
               autodockettest-lax@alston.com
              Nancy S Goldenberg    on behalf of U.S. Trustee    United States Trustee (SA)
               nancy.goldenberg@usdoj.gov
              Reem J Bello   on behalf of Debtor    Coastal International, Inc. rbello@wgllp.com,
               kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com
              United States Trustee (SA)    ustpregion16.sa.ecf@usdoj.gov
                                                                                              TOTAL: 5
      Case 8:19-bk-13584-TA Doc 26 Filed 09/19/19 Entered 09/19/19 21:31:19                                                                    Desc
                          Imaged Certificate of Notice Page 3 of 4
 Information to identify the case:
 Debtor
                   Coastal International, Inc.                                                 EIN 88−0205369
                   Name


 United States Bankruptcy Court Central District of California
                                                                                               Date case filed for chapter 11 9/15/19
 Case number: 8:19−bk−13584−TA


Official Form 309F (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                                                                   12/17

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.



  1. Debtor's full name                       Coastal International, Inc.


  2. All other names used in the dba Coastal International Convention Services
     last 8 years


  3. Address                                  2832 B Walnut Avenue
                                              Tustin, CA 92780

                                              Jeffrey I Golden                                           Contact phone 714−966−1000
  4. Debtor's attorney                        Weiland Golden Goodrich LLP
      Name and address                        650 Town Center Dr Ste 600                                 Email ____________________
                                              Costa Mesa, CA 92626

  5. Bankruptcy clerk's office                                                                           Hours open:
      Documents in this case may be filed                                                                9:00AM to 4:00 PM
      at this address.                        411 West Fourth Street, Suite 2030,
      You may inspect all records filed in
      this case at this office or online at   Santa Ana, CA 92701−4593                                   Contact phone 855−460−9641
      www.pacer.gov.
                                                                                                         Dated: 9/17/19

  6. Meeting of creditors                     October 18, 2019 at 10:00 AM                                Location:
      The debtor's representative must
      attend the meeting to be questioned The meeting may be continued or adjourned to a later            411 W Fourth St., Room 1−159, Santa
      under oath by the trustee and       date. If so, the date will be on the court docket.              Ana, CA 92701
      creditors.
      Creditors may attend, but are not
      required to do so.                  The court, after notice and a hearing, may order that the
                                          United States trustee not convene the meeting if the
                                          debtor has filed a plan for which the debtor solicited
                                          acceptances before filing the case.

                                                                                                                                                      10/BEE
                                                                                                           For more information, see page 2 >


Official Form 309F (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                         page 1
      Case 8:19-bk-13584-TA Doc 26 Filed 09/19/19 Entered 09/19/19 21:31:19                                                                     Desc
                          Imaged Certificate of Notice Page 4 of 4
Debtor Coastal International, Inc.                                                                                 Case number 8:19−bk−13584−TA


  7. Proof of claim deadline                 Deadline for filing proof of claim: Notice of deadline will be sent at a later time.

                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                             at www.uscourts.gov or any bankruptcy clerk's office.

                                             Your claim will be allowed in the amount scheduled unless:

                                                     • your claim is designated as disputed, contingent, or unliquidated;
                                                     • you file a proof of claim in a different amount; or
                                                     • you receive  another notice.

                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                             You may file a proof of claim even if your claim is scheduled.

                                             You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.

                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                             proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                             explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                             rights, including the right to a jury trial.


  8. Exception to discharge                  If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
     deadline                                proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk's office must
      receive a complaint and any
      required filing fee by the following   Deadline for filing the complaint: __________
      deadline.


  9. Creditors with a foreign                If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
     address                                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                             have any questions about your rights in this case.


  10. Filing a Chapter 11                    Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
      bankruptcy case                        court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                             trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                             business.


  11. Discharge of debts                     Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
                                             debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                             discharge under 11 U.S.C. § 1141(d)(6)(A), you must start a judicial proceeding by filing a complaint and
                                             paying the filing fee in the bankruptcy clerk's office by the deadline.


  12. Bankruptcy Fraud and                   Any questions or information relating to bankruptcy fraud or abuse should be addressed to the Fraud
      Abuse                                  Complaint Coordinator, Office of the United States Trustee, 411 West Fourth Street, Suite 7160, Santa
                                             Ana, CA 92701.




Official Form 309F (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                          page 2
